Citation Nr: 0422300	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  04-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include entitlement to 
a separate compensable evaluation for each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Paul, Minnesota, which denied entitlement to a 
separate 10 percent evaluation for each ear for tinnitus.


FINDING OF FACT

The veteran's service-connected tinnitus is manifested by 
bilateral ringing in the ears.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
tinnitus, to include entitlement to a separate 10 percent 
evaluation for each ear, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6260 (2003), 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004), held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

The Board of Veterans' Appeals (Board) notes that in his 
notice of disagreement, dated March 10, 2004, the veteran, 
through his representative, requested that any further VCAA 
notification be waived.  However, in the informal hearing 
presentation before the Board, dated July 28, 2004, the 
veteran's representative requested that the claim be remanded 
for compliance with VCAA notification requirements. 

Regardless of whether the veteran is requesting waiver of 
VCAA notification, in a case such as this, where there is no 
legal basis for the claim or undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not 
required to assist the claimant or to provide notice of the 
information and evidence necessary to substantiate a claim.  
VAOPGCPREC. 5-2004 (June 23, 2004).  More specifically, a 
recent VA General Counsel precedent opinion held that in a 
case such as this VA "is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 
6260."  VAOPGCPREC. 2-2004 (Mar. 9, 2004).

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).    

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
available service medical records, private treatment records, 
numerous lay statements, and his contentions and his 
representative's contentions.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis will focus specifically on what the 
evidence shows, or does not show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.  68 Fed. Reg. 
25,822 et seq. (May 14, 2003).  The Board will refer to the 
regulations effective prior to June 13, 2003, as the "old" 
regulations, and will refer to the regulations effective 
since June 13, 2003, as the "new" regulations.  Like the 
old regulation, the new regulation pertaining to tinnitus 
provides for a single 10 percent rating for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The old and 
new rating criteria for tinnitus provide a maximum 10 percent 
evaluation for recurrent tinnitus.  However, the new 
regulations include a new note following Diagnostic Code 6260 
which clearly states:  "[a]ssign only a single evaluation 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003).  

Thus, the rating criteria applicable to the veteran's 
disability have undergone amendment since the time that he 
filed his claim for increase in March 2003.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court noted that when 
the law controlling an issue changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, "the question arises as 
to which law now governs."  Id. at 311.  In that regard, the 
Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes the new regulations 
pertaining to evaluation of tinnitus do not identify the 
specific types of claims to which they are to apply (that is 
to say, the regulations do not indicate whether they are to 
be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that it would not, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  Consequently, the Board 
finds that they may be applied to the evaluation of the 
veteran's disability on a forward-going basis, from the 
effective date of the new provisions.  They may not be 
applied to effect an award of increased benefits prior to 
their effective date, however, due to the aforementioned 
restrictions at § 5110(g); nor may they be applied 
retroactively so as to restrict or limit the rating that the 
claimant would otherwise be entitled to under the former 
("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

The veteran and his representative have not contended, nor 
does the evidence show, that an increased rating, or separate 
10 percent evaluations for each ear, is warranted under the 
new regulations.  As the new regulations clearly prohibit the 
assignment of separate evaluations for tinnitus in each ear, 
the veteran's request for a separate compensable evaluation 
for tinnitus for each ear must be denied under the new 
regulations.  

The veteran's representative argues that separate compensable 
evaluations for each ear are warranted under the old 
regulations.  The representative contends that the proper 
application of 38 C.F.R. § 4.25(b) requires that separate 10 
percent evaluations be awarded for each ear under the old 
regulations, as the old regulations did not expressly state 
whether the sole 10 percent rating was for unilateral or 
bilateral tinnitus disability.  Since, as his representative 
correctly notes, the law must be interpreted in the light 
most favorable to the veteran, he argues that the law 
requires that a separate 10 percent evaluation be awarded for 
each ear. 

The Board is cognizant of the contentions of the veteran and 
his representative; however, entitlement to separate ratings 
is barred by the old regulations as interpreted by a 
precedent opinion of the VA General Counsel that is binding 
on all VA officials and employees.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003); VAOPGCPREC. 2-2004 
(Mar. 9, 2004).  The precedent opinion held that "Diagnostic 
Code 6260 (currently codified as 38 C.F.R. § 4.87) authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code."  VAOPGCPREC 2-2003 (May 22, 2003).

Based on the foregoing, the Board finds that an increased 
rating, to include separate 10 percent evaluations for each 
ear for tinnitus is not warranted.  As noted, the Schedule 
for Rating Disabilities provides for a maximum schedular 
evaluation of 10 percent for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Although the Note in the new 
regulations clearly sets forth the prohibition against 
separate evaluations for tinnitus in each ear, applying this 
prohibition would not have a retroactive effect in this case.  
According to VAOPGCPREC 2-2003, noted above, this prohibition 
already existed in Diagnostic Code 6260 as in effect prior to 
June 13, 2003.  Therefore, the prohibition against separate 
evaluations for tinnitus in each ear has consistently been in 
effect.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for the 
veteran's tinnitus in each ear.  Accordingly, since the law, 
and not the evidence, is dispositive in this case, the Board 
finds that entitlement to an increased rating for tinnitus, 
including separate compensable evaluations for each ear, is 
not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board to notes that the veteran does not argue 
and the evidence does not suggest that symptoms attributable 
to tinnitus would be more appropriately evaluated under any 
alternate diagnostic code, or, that tinnitus results in 
unusual disability.  Thus, the Board finds no basis upon 
which to assign a higher disability evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2003), to include 
38 C.F.R. § 3.321(b)(1) (2003).  For the reasons and bases 
described above, the preponderance of the evidence is against 
the veteran's claim, and the claim is denied.


ORDER

Entitlement to an increased rating for tinnitus, to include 
entitlement to a separate 10 percent evaluation for each ear, 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



